



 
THIRD AMENDED AND RESTATED
 
 
LICENSE AGREEMENT
 
BETWEEN
 
MEDISTEM LABORATORIES, INC.
 
AND
 
INSTITUTE FOR CELLULAR MEDICINE
 


 


 


 


 


 


 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS





 
Page
   
1.  DEFINITIONS
1
2.  REPRESENTATIONS AND WARRANTIES
4
     2.1  Representations and Warranties of Both Parties
4
     2.2  Representations and Warranties of Medistem
4
     2.3  Representations and Warranties of Licensee
4
3.  GRANT OF RIGHTS; MARKETING
5
     3.1  Development License
5
     3.2  Commercialization License
5
     3.3  Sublicensing
5
4.  FEES
6
     4.1  Fees
6
5.  REPORTS
6
     5.1  Mode of Payment
6
     5.2  Taxes
7
6.  OWNERSHIP; PATENTS
7
     6.1  Ownership
7
     6.2  Patent Maintenance
7
     6.3  Patent Enforcement
8
     6.4  Infringement Action by Third Parties
8
7.  PUBLICATION; CONFIDENTIALITY
9



 
 

 



 
i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)





 
Page
   
     7.1  Notification
9
     7.2  Review
9
     7.3  Exclusions
9
     7.4  Confidentiality; Exceptions
10
     7.5  Exceptions to Obligation
10
     7.6  Limitations on Use
10
     7.7  Remedies
11
8.  INDEMNIFICATION
11
     8.1  Indemnification by Licensee
11
     8.2  Indemnification by Medistem
11
     8.3  Notice of Indemnification
12
     8.4  Complete Indemnification
12
9.  TERM; TERMINATION
12
     9.1  Term
12
     9.2  Termination
12
     9.3  Effect of Termination
12
     9.4  Accrued Rights; Surviving Obligations
13
10.  FORCE MAJEURE
13
     10.1  Events of Force Majeure
13
11.  MISCELLANEOUS
13
     11.1  Relationship of Parties
13
     11.2  Assignment
13
     11.3  Books and Records
13
     11.4  Further Actions
13
     11.5  Notice
13
     11.6  Use of Name
14
     11.7  Public Announcements
14
     11.8  Waiver
14
     11.9  Compliance with Law
14








 
ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)





 
Page
   
     11.10  Severability
14
     11.11  Amendment
14
     11.12  Governing Law
14
     11.13  Arbitration
15
     11.14  Entire Agreement
15
     11.15  Parties in Interest
15
     11.16  Descriptive Headings
15
     11.17  Counterparts
15


















 
iii

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED LICENSE AGREEMENT
 
THIS THIRD AMENDED AND RESTATED LICENSE AGREEMENT (this “Agreement”), dated as
of September 2, 2008, is entered into by and between Medistem Inc., a
corporation organized and existing under the laws of Nevada and formerly known
as Medistem Laboratories, Inc., having offices located at 2223 W. Pecos Road,
Suite 6, Chandler, AZ 85224 (“Medistem”), and Institute for Cellular Medicine, a
company organized and existing under the laws of Costa Rica, having offices
located at the Guimel Building, San Jose, Costa Rica (“Licensee”). This
Agreement hereby amends and restates and replaces in its entirety the Second
Amended and Restated License Agreement previously entered into between Licensee
and Medistem, dated December 31, 2007 (the “Second Amendment”).
 
PRELIMINARY STATEMENTS
 
A.           Medistem owns the rights to the Patents and Know-How in existence
as of the Effective Date relating to the Invention.
 
B.           Licensee has the personnel, facilities and expertise necessary for
the development and commercialization of the Product in the Territory.
 
C.           Licensee wishes to perform all of the functions required to develop
and commercialize the Product in the Territory, and Medistem wishes to license
Licensee do so, upon the terms and subject to the conditions set forth in this
Agreement.  In connection therewith, Licensee desires to obtain, and Medistem
desires to grant to Licensee, an exclusive license under the Licensed Technology
with respect to the commercialization of the Product in the Territory for
applications in the Field, subject to Medistem’s right to manufacture and supply
post-natal and adult stem cells for Licensee, all on the terms and subject to
the conditions set forth below.
 
D.           Simultaneously with the execution of the License Agreement
previously entered into between Licensee and Medistem, dated February 23, 2006
(the “Original Agreement,”) the Parties entered into that certain Equipment
Lease Agreement (the “Equipment Lease Agreement”) and the documents ancillary
thereto, all dated as of the date of the Original Agreement, pursuant to which
Licensee is leasing certain equipment from Medistem for use in Licensee’s
operations.
 
E.           Parties wish to amend and restate the License Agreement to adjust
the licensing fees from an ongoing royalty stream to a one-time payment and to
expand the Territory.
 
NOW, THEREFORE, in consideration of the foregoing Preliminary Statements and the
mutual agreements and covenants set forth herein, the Parties hereby agree as
follows:
 
1.
DEFINITIONS.

 
As used in this Agreement, the following terms shall have the meanings set forth
in this Section 1 unless context dictates otherwise:
 

 
1

--------------------------------------------------------------------------------

 

1.1           “Affiliate,” with respect to any Party, shall mean any entity
controlling, controlled by, or under common control with, such Party.  For these
purposes, “control” shall refer to: (i) the possession, directly or indirectly,
of the power to direct the management or policies of an entity, whether through
the ownership of voting securities, by contract or otherwise, or (ii) the
ownership, directly or indirectly, of at least 50% of the voting securities or
other ownership interest of an entity.
 
1.2           “Confidential Information” shall have the meaning assigned to such
term in Section 8.4.
 
1.3           “Development Program” shall have the meaning assigned to such term
in Section 3.1.
 
1.4           “Effective Date” shall mean the date of this Agreement.
 
1.5           “Equipment Lease Agreement” shall have the meaning assigned to
such term in the Preliminary Statements.
 
1.6           “Field” shall mean the therapeutic treatment of various medical
conditions in humans.
 
1.7           “First Amendment” shall mean the First Amended and Restated
License Agreement previously entered into between Licensee and Medistem, dated
October 12, 2006.
 
1.8           “IND” shall mean any filing made with the Regulatory Authority in
the Territory for initiating clinical trials in such country with respect to the
Product.
 
1.9           “Invention” shall mean any new or useful process, manufacture,
compound or composition of matter relating to the Product (including, without
limitation, the formulation, delivery or use thereof), whether patentable or
unpatentable, or any improvement thereof, that is conceived or first reduced to
practice or demonstrated to have utility during the term of this Agreement.
 
1.10           “Know-how” shall mean any and all Inventions, improvements,
discoveries, claims, formulae, processes, trade secrets, technologies and
know-how (including confidential data and Confidential Information) that is
generated, owned or controlled by Medistem at any time before or during the term
of this Agreement relating to, derived from or useful for the use or sale of the
Product, including, without limitation, synthesis, preparation, recovery and
purification processes and techniques, control methods and assays, chemical
data, toxicological and pharmacological data and techniques, clinical data,
medical uses, product forms and product formulations and specifications.
 
1.11           “Licensed Claim” shall mean any claim of any Patent that relates
to and is necessary for the use and sale of the Product, which claim has not
been held invalid or unenforceable by decision of a court or other governmental
agency of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and which is not admitted to be invalid through disclaimer
or otherwise not admitted by Medistem to be invalid.
 

 
2

--------------------------------------------------------------------------------

 

1.12           “Licensed Technology” shall mean the Licensed Claims and
Know-how, collectively.
 
1.13           “Original Agreement” shall have the meaning assigned to such term
in the Preliminary Statements.
 
1.14            “Party” shall mean Medistem or Licensee and, when used in the
plural, shall mean Medistem and Licensee.
 
1.15           “Patents” shall mean the provisional patent application described
on Exhibit A attached hereto, and any other patents or patent applications owned
or controlled by Medistem during the term of this Agreement that relate to the
Product, together with any patents that may issue therefore, including any and
all extensions, renewals, continuations, continuations-in-part, divisions,
patents-of-additions, reissues, supplementary protection certificates or foreign
counterparts of any of the foregoing.
 
1.16           “Product” shall mean all infusion quality adult stem cells for
use in the Field, the manufacture, use or sale of which either is: (i) based
upon, derived from or related to any of the Know-how; and/or (ii) covered by one
or more Licensed Claims and, but for this Agreement, would constitute an
infringement (whether directly, contributorily or by inducement) thereof, and
such other ancillary services related to the foregoing.
 
1.17           “Registration” shall mean, with respect to any country in the
Territory, approval of the Registration Application for the Product filed in
such country, including pricing or reimbursement, where applicable, by the
Regulatory Authority in such country.
 
1.18           “Registration Application” shall mean any filing(s) made with the
Regulatory Authority in any country in the Territory for regulatory approval of
the manufacture and sale of the Product in such country.
 
1.19           “Regulatory Authority” shall mean the authority(ies) in any
country in the Territory with responsibility for granting regulatory approval
for the manufacturing and sale of the Product in such country, and any
successor(s) thereto.
 
1.20           “Second Amendment” shall have the meaning assigned to such term
in the Preliminary Statements.
 
1.21           “Sublicensee” shall mean a Third Party to which Licensee has
granted a sublicense to develop, manufacture, use or sell the Product in any
country in the Territory, pursuant to Section 4.3.
 
1.22                      “Territory” shall mean all of Latin America and the
Carribean; specifically the countries of Belize, Costa Rica, El Salvador,
Guatemala, Honduras, Nicaragua, Panama, Argentina, Bolivia, Brazil, Chile,
Colombia, Ecuador, French Guiana, Guyana, Paraguay, Peru, Suriname, Uruguay,
Venezuela, Mexico, Antigua & Barbuda, Aruba, Bahamas, Barbados, Cayman Islands,
Cuba, Dominica, Dominican Republic, Grenada, Guadeloupe, Haiti, Jamaica,
Martinique, Puerto Rico, St. Kitts & Nevis, St. Lucia, St. Vincent and the
Grenadines, Trinidad & Tobago, Turks & Caicos Islands, Virgin Islands.
 

 
3

--------------------------------------------------------------------------------

 

1.23            “Third Party” shall mean any person who or which is neither a
Party nor an Affiliate of a Party.
 
1.24           “Trademark” shall have the meaning assigned thereto in
Section 4.5.
 
2.
REPRESENTATIONS AND WARRANTIES.

 
2.1           Representations and Warranties of Both Parties.  Each Party
represents and warrants to the other Party, as of the Effective Date, that:
 
(a)           such Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;
 
(b)           such Party is free to enter into this Agreement;
 
(c)           in so doing, such Party will not violate any other agreement to
which it is a party;
 
(d)           such Party has taken all corporate action necessary to authorize
the execution and delivery of this Agreement and the performance of its
obligations under this Agreement; and
 
(e)           no person or entity has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon such Party for any commission, fee or other compensation as a
finder or broker because of any act or omission by such Party or any of its
agents.
 
2.2           Representations and Warranties of Medistem.  Medistem represents
and warrants to Licensee, as of the Effective Date, that:
 
(a)           Medistem is the owner of, or has exclusive rights to, all of the
Patents in existence on the Effective Date, and has the exclusive right to grant
the licenses granted under this Agreement therefor;
 
(b)           to the best of Medistem’s knowledge, Medistem has exclusive rights
to all of the Know-how in existence on the Effective Date and the exclusive
right to grant licenses with respect thereto;
 
(c)           to the best of Medistem’s knowledge, Licensee’s use of the Product
in the Field, in accordance with the terms of this Agreement, does not infringe
upon or conflict with any patent or other proprietary rights in the Territory of
any Third Party; and
 
(d)           Medistem has not entered into any agreement with any Third Party
that is in conflict with the rights granted to Licensee pursuant to this
Agreement.
 
2.3           Representations and Warranties of Licensee.  Licensee represents
and warrants to Medistem, as of the Effective Date, that:
 

 
4

--------------------------------------------------------------------------------

 



 
(a)           Licensee has the facilities, personnel and experience sufficient
in quantity and quality to perform its obligations under this Agreement or will
have such resources within a reasonable period of time following the Effective
Date;
 
(b)           All of the personnel assigned to perform such obligations shall be
qualified and properly trained and shall do so in accordance with applicable
law; and
 
(c)           Licensee shall perform such obligations in a manner commensurate
with professional standards generally applicable in its industry.
 
3.
GRANT OF RIGHTS; MARKETING.

 
3.1           Development License.  Medistem hereby grants to Licensee, during
the term of this Agreement, the exclusive (except as to Medistem as necessary
for the purposes of this Agreement), paid-up license, with the right to grant
sublicenses in accordance with the terms of this Agreement, under the Licensed
Technology, to perform the activities described herein.
 
3.2           Commercialization License.  Medistem hereby grants to Licensee an
exclusive license throughout the Territory, with the right to grant sublicenses
in accordance with the terms of this Agreement, under the Licensed Technology,
to develop, use, manufacture, register, market and sell Products in the
Field.  With respect to any Patents that may issue in any country in the
Territory during the term of this Agreement, a statement referencing the
exclusive license granted to Licensee pursuant to this Section 4.2 shall be
registered with the Patent Office (or similar authority) of such country at
Licensee’s cost, as soon as is practically possible after the issuance of the
respective Patents.
 
3.3           Sublicensing.
 
4.
FEES.

 
4.1           Fees.  As full consideration to Medistem for the license and other
rights granted to Licensee under this Agreement, Licensee shall pay to Medistem
cash totaling $1,000,000 and 560,000 shares of Medistem’s outstanding common
stock, with such shares coming from entities controlled by the majority owner of
ICM.  The payment of 560,000 shares is due and payable within five (5) days
following the Effective Date of this Agreement.  The cash payment of $1,000,000
is due and payable as follows:  $600,000 due on the date of this Agreement, and
$400,000 payable in eight equal monthly installments of $50,000 each over the
eight month period that follows the Effective Date of this Agreement.  Medistem
and Licensee agree that such fees are intended to and shall satisfy all monetary
obligations owed as of the Effective Date under the Original Agreement, the
First Amendment, and the Second Amendment, as well as all principal and accrued
interest as of the Effective Date with respect to any and all loans made by
Medistem to Licensee prior to the Effective Date.
 

 
5

--------------------------------------------------------------------------------

 

5.
REPORTS.

 
5.1           Mode of Payment.  Licensee shall make all payments required under
this Agreement as directed by Medistem from time to time, net of any
out-of-pocket transfer costs or fees, in U.S. Dollars.  All payments due shall
be translated at the current applicable foreign exchange rate quoted by a
commercial bank acceptable to Medistem, on the day and time of remittance.
 
5.2           Taxes.  In the event that Licensee is required to withhold any tax
to the tax or revenue authorities in the Territory regarding any payment to
Medistem due to the laws of such country, such amount shall be deducted from the
payment to be made by Licensee, and Licensee shall promptly notify Medistem of
such withholding and, within a reasonable amount of time after making such
deduction, furnish Medistem with copies of any tax certificate or other
documentation evidencing such withholding.  Each Party agrees to cooperate with
the other Party in claiming exemptions from such deductions or withholdings
under any agreement or treaty from time to time in effect.
 
6.
OWNERSHIP; PATENTS.

 
6.1           Ownership.  
 
(a)           Except as otherwise provided in Section 7.1(b) or Section 7.1(c),
Medistem shall retain all right, title and interest in and to the Patents and
Know-how, regardless of which Party prepares and prosecutes the applications
associated therewith, or maintains the patents, copyrights or other intellectual
property rights related thereto.  Rights to Inventions made solely by employees
of Medistem shall belong to Medistem.
 
(b)           Rights to Inventions made solely by employees of Licensee shall
belong to Medistem.
 
(c)           Rights to Inventions which were made jointly by employees of
Medistem and by employees of Licensee shall belong to Medistem.  Such joint
Inventions shall be subject to the Field and territorial restrictions of this
Agreement with respect to manufacture, use and sale of such Inventions.
 
6.2           Patent Maintenance.
 
(a)           Medistem shall have full responsibility for, and shall control the
preparation and prosecution of, all patent applications and the maintenance of
all patents relating to the Licensed Technology (including the Patents
 
(b)           Medistem shall select qualified independent patent counsel to file
and prosecute all patent applications pursuant to Section 7.2(a).  Medistem
shall provide copies to Licensee of any filings made to, and written
communications received from, any patent office relating, in whole or in part,
to the Licensed Claims.
 

 
6

--------------------------------------------------------------------------------

 

(c)           Each Party agrees promptly to provide to the other Party a
complete written disclosure of any Invention made by such Party.  Medistem shall
determine whether any Invention is patentable and whether filing a patent
application is economically justifiable, and if so, shall proceed with the
preparation and prosecution of a patent application covering any such Invention.
 
(d)           Each Party agrees to cooperate with the other Party to execute all
lawful papers and instruments, to make all rightful oaths and declarations and
to provide consultation and assistance as may be necessary in the preparation,
prosecution, maintenance and enforcement of all such patents and patent
applications.
 
6.3           Patent Enforcement.
 
(a)           If either Party learns of an infringement, unauthorized use,
misappropriation  or ownership claim or threatened infringement or other such
claim (any of the foregoing, an “infringement”) by a Third Party with respect to
any Licensed Technology within the Territory, such Party shall promptly notify
the other Party and shall provide such other Party with available evidence of
such infringement.
 
(b)           Medistem shall have the first right, but not the duty, to
institute patent infringement actions against Third Parties based on any
Licensed Technology in the Territory.  If Medistem (or its designee) does not
secure actual cessation of such infringement or institute an infringement
proceeding against an offending Third Party within 180 days of learning of such
infringement, Licensee shall have the right, but not the duty, to institute such
an action with respect to any infringement by such Third Party.  The costs and
expenses of any such action (including fees of attorneys and other
professionals) shall be borne by the Party instituting the action, or, if the
Parties elect to cooperate in instituting and maintaining such action, such
costs and expenses shall be borne by the Parties in such proportions as they may
agree in writing.  Each Party shall execute all necessary and proper documents,
take such actions as shall be appropriate to allow the other Party to institute
and prosecute such infringement actions and shall otherwise cooperate in the
institution and prosecution of such actions (including, without limitation,
consenting to being named as a nominal party thereto).  Any award paid by Third
Parties as a result of such an infringement action (whether by way of settlement
or otherwise) shall be applied first to reimburse both Parties for all costs and
expenses incurred by the Parties with respect to such action on a pro rata basis
and, if after such reimbursement any funds shall remain from such award, they
shall be allocated as follows: (i) if Medistem has instituted and maintained
such action alone, Medistem shall be entitled to retain such remaining funds;
(ii) if Licensee has instituted and maintained such action alone, Licensee shall
be entitled to retain such remaining funds; or (iii) if the Parties have
cooperated in instituting and maintaining such action, the Parties shall
allocate such remaining funds between themselves in the same proportion as they
have agreed to bear the expenses of instituting and maintaining such action.
 


 

 
7

--------------------------------------------------------------------------------

 

6.4           Infringement Action by Third Parties.
 
(a)           In the event of the institution or threatened institution of any
suit by a Third Party against Licensee for patent infringement involving the
sale, distribution or marketing of the Product in the Territory where such
infringement claim is a result of the use of the Licensed Technology, Licensee
shall promptly notify Medistem in writing of such suit.  Unless otherwise
covered by Section 9.3, Licensee shall have the right to defend such suit at its
own expense and shall be responsible for all damages incurred as a result
thereof.  Medistem hereby agrees to assist and cooperate with Licensee, at
Licensee’s reasonable request and expense, in the defense of such suit
(including, without limitation, consenting to being named as a nominal party
thereto).  During the pendency of such action and thereafter, Licensee shall
continue to make all payments due under this Agreement.
 
(b)           Any award from such Third Party that arises as a result of such
action described in Section 7.4(a) (whether by way of judgment, award, decree,
settlement or otherwise) shall be allocated as follows: (i) if Licensee finally
prevails, such award shall be applied first to reimburse Licensee for all costs
and expenses incurred by it with respect to such action and, if after such
reimbursement any funds shall remain from such award, Licensee shall be entitled
to retain such excess funds; (ii) if Medistem indemnifies Licensee with respect
to any such action and finally prevails, Medistem shall be entitled to retain
such award; or (iii) if the Parties cooperate in the defense of any such action,
the expenses of such defense shall be borne by the Parties in such proportions
as they may agree in writing, and the Parties shall allocate  between themselves
any part of such award remaining after the reimbursement of such expenses, in
the same proportion as they have agreed to bear the expenses of such defense.
 
7.
PUBLICATION; CONFIDENTIALITY.

 
7.1           Notification.  Both Parties recognize that each may wish to
publish the results of their work relating to the subject matter of this
Agreement.  However, both Parties also recognize the importance of acquiring
patent protection.  Consequently, subject to any applicable laws or regulations
obligating either Party to do otherwise, any proposed publication by either
Party shall comply with this Section 8.1.  At least 30 days before a manuscript
is to be submitted to a publisher, the publishing Party will provide the other
party with a copy of the manuscript (or an English translation thereof).  If the
publishing Party wishes to make an oral presentation, it will provide the other
party with a copy of the abstract (if one is submitted) at least 30 days before
it is to be submitted.  The publishing Party will also provide to the other
party a copy of the text of the presentation, including all slides, posters, and
any other visual aids, at least 30 days before the presentation is made.
 


 


 

 
8

--------------------------------------------------------------------------------

 

7.2           Review.  The non-disclosing party will review the manuscript,
abstract, text or any other material provided under Section 8.1 to determine
whether patentable subject matter is disclosed.  The non-disclosing party will
notify the publishing Party within 30 days of receipt of the proposed
publication if the non-disclosing party, in good faith, determines that
patentable subject matter is or may be disclosed, or if the non-disclosing
party, in good faith, believes Confidential Information is or may be
disclosed.  If it is determined by the non-disclosing party that patent
applications should be filed, the publishing Party shall delay its publication
or presentation for a period not to exceed 90 days from the non-disclosing
party’s receipt of the proposed publication or presentation to allow time for
the filing of patent applications covering patentable subject matter.  In the
event that the delay needed to complete the filing of any necessary patent
application will exceed the 90-day period, the non-disclosing party will discuss
the need for obtaining an extension of the publication delay beyond the 90-day
period.  If it is determined in good faith by the non-disclosing party that
Confidential Information or proprietary information is being disclosed, the
Parties will consult in good faith to arrive at an agreement on mutually
acceptable modifications to the proposed publication or presentation to avoid
such disclosure.
 
7.3           Exclusions.  Nothing in Section 8.1 and Section 8.2 shall prevent
either Party: (i) in connection with efforts to secure financing at any time
during the term of this Agreement, from issuing statements as to achievements
made, and the status of the work being done by the Parties, under this
Agreement, so long as such statements do not jeopardize the ability to obtain
patent protection on Inventions or disclose non-public technical or scientific
Confidential Information; or (ii) from issuing statements that such Party
determines to be necessary to comply with applicable law (including the
disclosure requirements of the U.S. Securities and Exchange Commission, Nasdaq
or any other stock exchange on which securities issued by such Party are
traded); provided, however, that, to the extent practicable under the
circumstances, such Party shall provide the other Party with a copy of the
proposed text of such statements sufficiently in advance of the scheduled
release thereof to afford such other Party a reasonable opportunity to review
and comment upon the proposed text.  In addition, the provisions of Section 8.1
and Section 8.2 shall not apply to Inventions solely owned by Licensee.
 
7.4           Confidentiality; Exceptions.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing, the Parties agree
that, during the term of this Agreement and for 5 years thereafter, the
receiving Party, its Affiliates, its licensees and its Sublicensees shall, and
shall ensure that their respective employees, officers and directors shall, keep
completely confidential and not publish or otherwise disclose and not use for
any purpose any information furnished to it or them by the other Party, its
Affiliates, its licensees or its Sublicensees or developed under or in
connection with this Agreement, except to the extent that it can be established
by the receiving Party by competent proof that such information: (i) was already
known to the receiving Party, other than under an obligation of confidentiality,
at the time of disclosure by the other Party; (ii) was generally available to
the public or otherwise part of the public domain at the time of its disclosure
to the receiving Party; (iii) became generally available to the public or was
otherwise part of the public domain after its disclosure and other than through
any act or omission of the receiving Party in breach of this Agreement; or (iv)
was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others  (all such information to which none
of the foregoing exceptions applies, “Confidential Information”).
 

 
9

--------------------------------------------------------------------------------

 

7.5           Exceptions to Obligation.  The restrictions contained in
Section 8.4 shall not apply to Confidential Information that: (i) is submitted
by the recipient to Regulatory Authorities to facilitate the issuance of
Registrations for the Product, provided that reasonable measures shall be taken
to assure confidential treatment of such information; (ii) is provided by the
recipient to Third Parties under confidentiality provisions at least as
stringent as those in this Agreement, for consulting, manufacturing development,
manufacturing, external testing, marketing trials and, with respect to Licensee,
to Third Parties who are Sublicensees or other development/marketing partners of
Licensee with respect to any of the subject matter of this Agreement; or (iii)
is otherwise required to be disclosed in compliance with applicable laws or
regulations or order by a court or other regulatory body having competent
jurisdiction; provided that if a Party is required to make any such disclosure
of the other Party’s Confidential Information such Party will, except where
impracticable for necessary disclosures (for example, to physicians conducting
studies or to health authorities), give reasonable advance notice to the other
Party of such disclosure requirement and, except to the extent inappropriate in
the case of patent applications, will use its best efforts to secure
confidential treatment of such Confidential Information required to be
disclosed.
 
7.6           Limitations on Use.  Each Party shall use, and cause each of its
Affiliates, its licensees and its Sublicensees to use, any Confidential
Information obtained by such Party from the other Party, its Affiliates, its
licensees or its Sublicensees, pursuant to this Agreement or otherwise, solely
in connection with the activities or transactions contemplated hereby.
 
7.7           Remedies.  Each Party shall be entitled, in addition to any other
right or remedy it may have, at law or in equity, to an injunction, without the
posting of any bond or other security, enjoining or restraining the other Party,
its Affiliates, its licensees and/or its Sublicensees from any violation or
threatened violation of this Section 8.
 
8.
INDEMNIFICATION.

 
8.1           Indemnification by Licensee.  Except for items covered by
Medistem’s indemnity in Section 9.2, Licensee shall indemnify, defend and hold
harmless Medistem and its Affiliates, and their respective directors, officers,
employees and agents, from and against any and all liabilities, damages, losses,
costs and expenses (including the reasonable fees of attorneys and other
professionals) arising out of or resulting from:
 
(a)           negligence, recklessness or wrongful intentional acts or omissions
of Licensee, its Affiliates or its Sublicensees, if any, and their respective
directors, officers, employees and agents, in connection with the work performed
by Licensee under this Agreement and the Development Program;
 
(b)           any tort claims of personal injury (including death) or property
damage relating to or arising out of any manufacture, use or sale of the Product
by Licensee, its Affiliates or its Sublicensees due to any negligence,
recklessness or wrongful intentional acts or omissions by, or strict liability
of, Licensee, its Affiliates or its Sublicensees, and their respective
directors, officers, employees and agents, except, in each case, to the
comparative extent such claim arose out of or resulted from the negligence,
recklessness or wrongful intentional acts or omissions of Medistem and its
Affiliates, and their respective directors, officers, employees and agents; or
 

 
10

--------------------------------------------------------------------------------

 

(c)           any breach, or any claim which if true would constitute a breach,
of any representation or warranty made by Licensee under Section 2.
 
8.2           Indemnification by Medistem.  Medistem shall indemnify, defend and
hold harmless Licensee, its Affiliates, Sublicensees and distributors, and their
respective directors, officers, employees and agents, from and against any and
all liabilities, damages, losses, costs and expenses (including the reasonable
fees of attorneys and other professionals) arising out of or resulting from:
 
(a)           negligence, recklessness or wrongful intentional acts or omissions
of Medistem or its Affiliates, and their respective directors, officers,
employees and agents, in connection with Medistem’s fulfillment of its
obligations under Section 3;
 
(b)           any tort claims of personal injury (including death) or property
damage relating to or arising out of any manufacture, use or sale of the Product
by Medistem or its Affiliates due to any negligence, recklessness or wrongful
intentional acts or omissions by, or strict liability of, Medistem or its
Affiliates, and their respective directors, officers, employees and agents,
except, in each case, to the comparative extent such claim arose out of or
resulted from the negligence, recklessness or wrongful intentional acts or
omissions of Licensee, its Affiliates or its Sublicensees, and their respective
directors, officers, employees and agents; or
 
(c)           any breach, or any claim which if true would constitute a breach,
of any representation or warranty made by Medistem under Section 2.
 
8.3           Notice of Indemnification.  In the event that any person (an
“indemnitee”) entitled to indemnification under Section 9.1 or Section 9.2 is
seeking such indemnification, such indemnitee shall inform the indemnifying
Party of the claim as soon as reasonably practicable after such indemnitee
receives notice of such claim, shall permit the indemnifying Party to assume
direction and control of the defense of the claim (including the sole right to
settle it at the sole discretion of the indemnifying Party, provided that such
settlement does not impose any obligation on, or otherwise adversely affect, the
indemnitee or the other Party) and shall cooperate as requested (at the expense
of the indemnifying Party) in the defense of the claim.
 
8.4           Complete Indemnification.  As the Parties intend complete
indemnification, all costs and expenses incurred by an indemnitee in connection
with enforcement of Section 9.1 or Section 9.2  shall also be reimbursed by the
indemnifying Party.
 
9.
TERM; TERMINATION.

 
9.1           Term.  This Agreement shall become effective as of the Effective
Date and, unless earlier terminated pursuant to the other provisions of this
Section 10, shall remain in force.
 
9.2           Termination
 

 
11

--------------------------------------------------------------------------------

 

(a)           Termination for Cause. Either Party (the “non-breaching Party”)
may, without prejudice to any other remedies available to it at law or in
equity, terminate this Agreement in the event the other Party (the “breaching
Party”) shall have materially breached or defaulted in the performance of any of
its material obligations hereunder, and such default shall have continued for 30
days after written notice thereof was provided to the breaching party by the
non-breaching party (or, if such default cannot be cured within such 30-day
period, if the breaching party does not commence and diligently continue actions
to cure such default during such 30-day period).  Any such termination shall
become effective at the end of such 30-day period unless the breaching party has
cured any such breach or default prior to the expiration of such 30-day period
(or, if such default cannot be cured within such 30-day period, if the breaching
party has commenced and diligently continued actions to cure such default).  The
right of either Party to terminate this Agreement as provided in this
Section 10.2 shall not be affected in any way by such Party’s waiver or failure
to take action with respect to any previous default.
 
(b)           Termination by Mutual Agreement. This Agreement may be terminated
by mutual written agreement of the parties at any time. Expiration or
termination of this Agreement shall not relieve the parties of any obligation
that accrued prior to such expiration or termination.
 
9.3           Effect of Termination. Following the termination of this
Agreement:  (a) Licensee shall promptly pay all amounts remaining owed to
Medistem, if any, pursuant to this Agreement; (e) all sublicenses granted by
Licensee under this Agreement with respect to the Territory shall terminate.
 
9.4           Accrued Rights; Surviving Obligations.  
 
(a)           Termination or relinquishment of this Agreement for any reason
shall be without prejudice to any rights that shall have accrued to the benefit
of either Party prior to such termination, relinquishment or expiration.  Such
termination, relinquishment or expiration shall not relieve either Party from
obligations which are expressly indicated to survive termination or expiration
of this Agreement.
 
(b)           All of the Parties’ rights and obligations under this Agreement to
be performed during the terms of this Agreement shall survive termination or
relinquishment of this Agreement.
 
10.
FORCE MAJEURE.

 
10.1           Events of Force Majeure.  Neither Party shall be held liable or
responsible to the other Party nor be deemed to be in default under, or in
breach of any provision of, this Agreement for failure or delay in fulfilling or
performing any obligation of this Agreement when such failure or delay is due to
force majeure, and without the fault or negligence of the Party so failing or
delaying.  For purposes of this Agreement, force majeure is defined as causes
beyond the control of the Party, including, without limitation, acts of God;
acts, regulations, or laws of any government; war; civil commotion; destruction
of production facilities or materials by fire, flood, earthquake, explosion or
storm; labor disturbances; epidemic; and failure of public utilities or common
carriers.  In such event Medistem or Licensee, as the case may be, shall
immediately notify the other Party of such inability and of the period for which
such inability is expected to continue.  The Party giving such notice shall
thereupon be excused from such of its obligations under this Agreement as it is
thereby disabled from performing for so long as it is so disabled and the 30
days thereafter.  To the extent possible, each Party shall use reasonable
efforts to minimize the duration of any force majeure.
 

 
12

--------------------------------------------------------------------------------

 



 
11.
MISCELLANEOUS.

 
11.1           Relationship of Parties.  Nothing in this Agreement is intended
or shall be deemed to constitute a partnership, agency, employer-employee or
joint venture relationship between the Parties.  No Party shall incur any debts
or make any commitments for the other, except to the extent, if at all,
specifically provided herein.
 
11.2           Assignment.  ICM shall be entitled to assign its rights hereunder
without the consent of the other Party hereto.
 
11.3           Books and Records.  Any books and records to be maintained under
this Agreement by a Party or its Affiliates or Sublicensees shall be maintained
in accordance with generally accepted accounting principles, consistently
applied.
 
11.4           Further Actions.  Each Party shall execute, acknowledge and
deliver such further instruments, and do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
 
11.5           Notice.  
 
(a)           Any notice or request required or permitted to be given under or
in connection with this Agreement shall be deemed to have been sufficiently
given if in writing and personally delivered or sent by certified mail (return
receipt requested), facsimile transmission (receipt verified), or overnight
express courier service (signature required), prepaid, to the Party for which
such notice is intended, at the address set forth for such Party below:
 
(i)           In the case of Medistem, to:
 
2223 W. Pecos Road
Suite 6
Chandler, AZ 85224
 
(ii)           In the case of Licensee, to:
 
Institute for Cellular Medicine
Guimel Building
San Jose, Costa Rica


or to such other address for such Party as it shall have specified by like
notice to the other Party, provided that notices of a change of address shall be
effective only upon receipt thereof.  If delivered personally or by facsimile
transmission, the date of delivery shall be deemed to be the date on which such
notice or request was given.  If sent by overnight express courier service, the
date of delivery shall be deemed to be the next business day (two business days
if sent via international express courier service) after such notice or request
was deposited with such service.  If sent by certified mail, the date of
delivery shall be deemed to be the third business day after such notice or
request was deposited with the postal service of the country in which the sender
is located (the fifth business day if mailed internationally), as the case may
be.
 

 
13

--------------------------------------------------------------------------------

 



 
(b)           All correspondence, notices and other communications of any kind
whatsoever given between the Parties, including, without limitation, all data,
information and reports relating to the Development Program and all regulatory
filings, shall be promptly provided to the other Party in English, or as an
English translation thereof, as the case may be.
 
11.6           Use of Name.  Except as otherwise provided herein, neither Party
shall have any right, express or implied, to use in any manner the name or other
designation of the other Party or any other trade name or trademark of the other
Party (including, without limitation, the Trademark) for any purpose in
connection with the performance of this Agreement.
 
11.7           Public Announcements.  Except as permitted by Section 8.3 or
required by law, neither Party shall make any public announcement concerning
this Agreement or the subject matter hereof without the prior written consent of
the other Party, which shall not be unreasonably withheld, provided that it
shall not be unreasonable for a Party to withhold consent with respect to any
public announcement containing any of such Party’s Confidential Information.
 
11.8           Waiver.  A waiver by either Party of any of the terms and
conditions of this Agreement in any instance shall not be deemed or construed to
be a waiver of such term or condition for the future, or of any subsequent
breach hereof.  All rights, remedies, undertakings, obligations and agreements
contained in this Agreement shall be cumulative and none of them shall be in
limitation of any other remedy, right, undertaking, obligation or agreement of
either Party.
 
11.9           Compliance with Law.  Nothing in this Agreement shall be deemed
to permit a Party to export, re-export or otherwise transfer any Product sold
under this Agreement without compliance with applicable laws.
 
11.10                      Severability.  When possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.
 
11.11                      Amendment.  No amendment, modification or supplement
of any provisions of this Agreement shall be valid or effective unless made in
writing and signed by a duly authorized officer of each Party.
 
11.12                      Governing Law. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of Arizona without
regard to conflicts of law principles; provided, however, that any arbitration
proceeding conducted pursuant to Section 12.13 shall be governed by the American
Arbitration Association.
 

 
14

--------------------------------------------------------------------------------

 

11.13                      Arbitration.  
 
(a)           Except as expressly otherwise provided in this Agreement, any
dispute arising out of or relating to any provisions of this Agreement shall be
finally settled by arbitration to be held in Phoenix, Arizona, under the
commercial arbitration rules of the America Arbitration Association.  Such
arbitration shall be conducted by 3 arbitrators appointed according to said
rules and in the English language.  The Parties shall instruct such arbitrators
to render a determination of any such dispute within 4 months after their
appointment.
 
(b)           Any award rendered by the arbitrator shall be final and binding
upon the Parties.  Judgment upon any award rendered may be entered in any court
having jurisdiction, or application may be made to such court for a judicial
acceptance of the award and an order of enforcement, as the case may be.  Each
Party shall pay its own expenses of arbitration, and the expenses of the
arbitrators shall be equally shared unless the arbitrators assess as part of
their award all or any part of the arbitration expenses of one Party (including
reasonable attorneys’ fees) against the other Party.
 
(c)           This Section 12.13 shall not prohibit a Party from seeking
injunctive relief from a court of competent jurisdiction in the event of a
breach or prospective breach of this Agreement by the other Party which would
cause irreparable harm to the first Party.
 
11.14                      Entire Agreement.  This Agreement and the other
documents and agreements executed in connection herewith and therewith, together
with the schedules and exhibits to any of the foregoing, sets forth the entire
agreement and understanding between the Parties as to the subject matter hereof
and merges all prior discussions and negotiations between them, and neither of
the Parties shall be bound by any conditions, definitions, warranties,
understandings or representations with respect to such subject matter other than
as expressly provided herein or as duly set forth on or subsequent to the date
hereof in writing and signed by a proper and duly authorized officer or
representative of the Party to be bound thereby.
 
11.15                      Parties in Interest.  All of the terms and provisions
of this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the Parties hereto and their respective permitted successors and
assigns.
 
11.16                      Descriptive Headings.  The descriptive headings of
this Agreement are for convenience only, and shall be of no force or effect in
construing or interpreting any of the provisions of this Agreement.
 
11.17                      Counterparts.  This Agreement may be executed
simultaneously in any number of counterparts, any one of which need not contain
the signature of more than one Party but all such counterparts taken together
shall constitute one and the same agreement.
 
* * *

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative as of the day and year first above
written.
 
MEDISTEM
 
By:  /s/ Thomas Ichim
Name:  Thomas Ichim
Title:    Chief Executive Officer
 
LICENSEE
 
By:  /s/ Neil H. Riordan
Name: Neil H. Riordan, Ph.D
Title:   President
 


 


 


 


 


 


 

 
16

--------------------------------------------------------------------------------

 


EXHIBIT A
 
PATENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 

A-1
 
 

--------------------------------------------------------------------------------

 
